DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-32 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Van Den Brink US 20150244176.

Regarding claim 1, Zane teaches:
A power providing device, comprising: 
a first energy harvester element configured to generate power (Fig 2 one of the antenna elements #202 that are used to harvest energy in the power harvesting system #100; Par 0011 "system collects/harvests energy from radio frequency (RF)/microwave/millimeter-wave power. The system includes a receiving device with at least one antenna and at least one rectifier") in response to an external energy signal being received (generating energy in response of a signal from powered device. Par 0050 "energy management device 112 may also receive information from powered device 106 via a signal 118 that indicates power requirements of powered device 106. This information is used by energy management device 112 to optimally configure energy coupling device 110."); 
a connection switching element (Par 0059 "e.g., MOSFETs, BJT, IGBT, relays, etc.") configured to switch a connection between the first energy harvester element (first energy harvester element is Fig 2 one of the antenna elements #202) and a second energy harvester element (second energy harvester element is Fig 2 another one of the antenna elements #202) (Par 0059 "DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102"; Par 0049 "energy management device 112 may control DC combining circuit 114 to configure antenna elements in series and/or parallel for optimum operation.") ; and 
wherein the first rectifier is connected to the first energy harvester element to rectify the power generated by the first energy harvester element along the rectification path (rectification path through antennas change with a change in rectification topology. Par 0057 "Selection of a suitable rectifier topology and rectification device, based upon frequency range and power levels received, is also important for efficient operation of these rectenna arrays."; and Par 0063 “two rectenna elements may comprise a first antenna integrated with a first rectifier and a second antenna integrated with a second rectifier.”)
Even though Zane teaches a first rectifier (Par 0063 "a first rectifier") comprising one or more path switching configured to change a rectification path in response to the switching of the connection switching element (the rectifier changes path of rectification when the topology of the rectifier is selected which is defendant on the configuration of both the antenna and the rectifier topology. Par 0057 "Selection of a suitable rectifier topology"; Par 0080 "solves rectifier circuit topology based upon optimized rectifier circuitry" ….. "process 800 may select combined antenna and rectifier topology (step 812). Process 800 may select an appropriate rectenna array configuration (step 814)"),  Zane is silent to a first rectifier comprising one or more path switching elements.  
Van Den Brink teaches a rectifier ( Par 0057 " In a receive mode, the wireless power transceiver circuitry 30 may be configured as a rectifier to produce a rectified output based on wireless power received in the secondary 22.") comprising one or more path switching elements (rectifier has path switching element 31-34 Fig 1. Par 0063 "the transceiver 21 and switches 31-34 are arranged in a topology similar to that of FIG. 1. The illustrated embodiment also includes self-drive circuitry, shown dispersed throughout the circuit for clarity, having capacitors 61-64 and bias resistors 65-68. The capacitors 61-64 may couple the gates 71-74 of the switches 31-34 to the opposite branch or leg of the wireless power transceiver circuitry 30 to create the appropriate gate charge on the switches 31-34 for turning them ON or OFF").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include path switching elements in rectifiers taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

Regarding claim 2, Zane teaches:
wherein in response to the first energy harvester element being connected in series with one or more second energy harvester elements (first and second energy harvesters are in series. See Par 0049 "configure antenna elements in series and/or parallel for optimum operation."; and Par 0061 "Groups of antenna elements producing similar currents may be connected in series"), 
the path switching element forms a series path with a second rectifier connected to one of the one or more second energy harvester elements.  (path between rectifier and first and second energy harvesters wherein the input to the rectifier outputs from the rectifier is the series connection. Par 0021 "The power source comprises at least a first antenna element and a second antenna element, wherein each of the first and second antenna elements are coupled to at least one rectifier to form at least two rectenna elements, where the power source converts the RF power into a direct current ("DC") power source output power."; and Par 0024 "a first antenna integrated with a first rectifier and a second rectifier where each is configured for a different polarization. The DC combining circuit is associated with the at least two rectenna elements and the DC combining circuit is configured to dynamically combine the at least two rectenna elements in one of a plurality of series/parallel configurations.")

  Regarding claim 6, Zane teaches:
wherein the power providing device is configured to switch the connection between the first energy harvester element and the second energy harvester element through the connection switching element based on a current output from the first rectifier (Fig 8 #806, 812, 814).  

  Regarding claim 7, Zane teaches:
wherein in response to the current output from the first rectifier being less than a threshold current, the power providing device is further configured to additionally connect one or more second harvester elements in series with the first energy harvester element with a plurality of connection switching elements (current levels from simulations of direct currents noted as current thresholds. Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations").  

Regarding claim 8, Zane teaches:
wherein the power providing device is configured to monitor currents output from the first rectifier for respective connection states between the first energy harvester element and the one or more second harvester elements, and determine a connection state in which a highest current is output, among the respective connection states (Par 0062 "power controller 104 may include one or more sensors and/or sense circuits configured to monitor characteristics of input power and/or other parameters. Thus, in an exemplary embodiment, the system is configured to sense the following parameter(s)"; Par 0072 "Selection of circuitry for power controller 104 depends on the desired application. Where high efficiency of energy collecting/harvesting is required, additional circuitry may be included to sense").  

  Regarding claim 9, Zane teaches:
wherein the power providing device is configured to maintain the determined connection state while the power rectified by the first rectifier is provided to a load (Par 0071 "Prior art DC-to-DC converters typically implement inverse resistive loading: as input power decreases, resistance presented to the input power source is reduced, thereby further loading the input source. Controlled impedance power controller 104, on the other hand, maintains resistance presented to the input source at a substantially constant level").  

  Regarding claim 10, Zane teaches:
wherein the power providing device is configured to determine an array corresponding to a current value output from individual energy harvester elements through the first rectifier, and 
form a connection of a plurality of energy harvester elements using a plurality of connection switching elements based on the determined array (Fig 8 # 802, 806, 812, 814; Par 0080).  

  Regarding claim 11, Zane teaches:
wherein the connection switching element is configured as a non-volatile memory switch to maintain one of a connection state and a disconnection state between the first energy harvester element and the second energy harvester element based on a pre-stored switching state (memory stored design of the simulations to select connections and disconnection of the rectenna array. Par 0014 "a software product has instructions, stored on computer-readable media, wherein the instructions, when executed by a computer, perform steps for designing a system for collecting/harvesting energy from RF waves, including steps of: interacting with rectenna design software to select desired rectenna configuration for overall combined rectenna and power manager efficiency; solving appropriate converter topology; selecting converter components and operating conditions for maximum efficiency based upon selected rectenna configuration and output characteristics over designated incident power characteristics"; Par 0016 "polarization, incident radiation power level and frequency using full-wave electromagnetic simulations; solving DC network at RF frequencies using a combination of full-wave electromagnetic and high-frequency circuit simulations; selecting appropriate combined antenna and rectifier topology; selecting appropriate DC network topology and operating characteristics; selecting appropriate array configuration; and selecting appropriate package for integration with power manager based upon simulation of package for RF compatibility.").  

Regarding claim 12, Zane teaches:
a load connected to an output of the first rectifier, wherein in response to a plurality of energy harvester elements being connected in series (Par 0011 "The system includes a receiving device with at least one antenna and at least one rectifier, the receiving device converting the RF/microwave/millimeter-wave power into direct current (DC) electricity. The system also has a power management unit that (a) configures the receiving device based upon the DC power, (b) presents a desired load to the receiving device "), 
the first rectifier rectifies power with a voltage applied to a first end of the plurality of energy harvester elements and a second end of the plurality of energy harvester elements (Par 0021 "an energy storage device. The power source comprises at least a first antenna element and a second antenna element, wherein each of the first and second antenna elements are coupled to at least one rectifier to form at least two rectenna elements"), and 
provides the rectified power to the load (Par 0011 "presents a desired load to the receiving device and (c) stores the DC power.").  

Regarding claim 14, Zane teaches:
wherein the first energy harvester element and the second energy harvester element are disposed on a same plane and have reception axes parallel to each other (Par 0052 "illustrating nine square patch antenna elements 202 on a grounded substrate 204.").  

  Regarding claim 15, Zane does not teach wherein the one or more path switching elements comprise a plurality of diode elements disposed to form the rectification path.  
Van Den Brink teaches wherein the one or more path switching elements comprise a plurality of diode elements disposed to form the rectification path  (Fig 1 # 30 diodes) .    
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include one or more path switching elements comprise a plurality of diode elements taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

  Regarding claim 16, Zane teaches:
wherein the one or more path switching elements comprise: passive diode elements and transistor switches, wherein the passive diode elements and the transistor switches are configured to form the rectification path in response to an output voltage of the first rectifier being less than a threshold output, and the transistor switches exclude the passive diode elements and form the rectification path through on-off switching based on a current output from the first energy harvester element, in response to the output voltage of the first rectifier being greater than or equal to the threshold output.  
Zane does not teach wherein the one or more path switching elements comprise: passive diode elements and transistor switches, wherein the passive diode elements and the transistor switches are configured to form the rectification path in response to an output voltage of the first rectifier being less than a threshold output, and the transistor switches exclude the passive diode elements and form the rectification path through on-off switching based on a current output from the first energy harvester element, in response to the output voltage of the first rectifier being greater than or equal to the threshold output..  
Van Den Brink teaches wherein the one or more path switching elements comprise: passive diode elements and transistor switches, wherein the passive diode elements and the transistor switches are configured to form the rectification path in response to an output voltage of the first rectifier being less than a threshold output, and the transistor switches exclude the passive diode elements and form the rectification path through on-off switching based on a current output from the first energy harvester element, in response to the output voltage of the first rectifier being greater than or equal to the threshold output (Fig 1 # 30 diodes and FET's).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include passive diode elements and transistor switches taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

  Regarding claim 18, Zane teaches:
a plurality of energy harvester elements configured to generate power (Fig 2 #202;Par 0046 " Power harvesting system 100 is illustratively shown powering a powered device 106. Powered device 106 is, for example, a sensor and/or transceiver device. Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device. Although described in various embodiments as a power collecting system or a power harvesting system") in response to an external energy signal being received (Par 0050 "Energy management device 112 may also receive information from powered device 106 via a signal 118 that indicates power requirements of powered device 106. This information is used by energy management device 112 to optimally configure energy coupling device 110."); a plurality of connection switching elements configured to switch a connection between the plurality of energy harvester elements (Par 0059 "DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102."); and a plurality of rectifiers individually connected to the plurality of energy harvester elements (Par 0008 "a plurality of antenna elements, each of the antenna elements having at least one rectifier," …. "the connectivity, and coupling of one or more rectifiers to the plurality of antenna elements"), wherein the plurality of rectifiers form a rectification with respect to the power generated by the plurality of energy harvester elements in response to the switching of the plurality of connection switching elements (Par 0049 "to configure antenna elements in series and/or parallel for optimum operation. In particular, as power levels, frequencies and polarizations of incident RF waves change, energy management device 112 may reconfigure connectivity of the rectenna array to improve energy collecting/harvesting efficiency"; Par 0056 "rectennas 208 may be connected in series or parallel, or any suitable series/parallel combination"; Par 0057 "Selection of a suitable rectifier topology and rectification device, based upon frequency range and power levels received, is also important for efficient operation of these rectenna arrays"; Fig 8 # 802, 806, 808, 814).  
Even though Zane teaches wherein the plurality of rectifiers form a rectification with respect to the power generated by the plurality of energy harvester elements in response to the switching of the plurality of connection switching elements,  Zane is silent to a rectification path.  
Van Den Brink teaches a rectification path ( Par 0057 " In a receive mode, the wireless power transceiver circuitry 30 may be configured as a rectifier to produce a rectified output based on wireless power received in the secondary 22.") comprising one or more path switching elements (rectifier has path switching element 31-34 Fig 1. Par 0063 "the transceiver 21 and switches 31-34 are arranged in a topology similar to that of FIG. 1. The illustrated embodiment also includes self-drive circuitry, shown dispersed throughout the circuit for clarity, having capacitors 61-64 and bias resistors 65-68. The capacitors 61-64 may couple the gates 71-74 of the switches 31-34 to the opposite branch or leg of the wireless power transceiver circuitry 30 to create the appropriate gate charge on the switches 31-34 for turning them ON or OFF").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include a rectification path taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

Regarding claim 19, Zane teaches:
A power providing method performed by a power providing device, the power providing method comprising: 
generating, by a first energy harvester element (Fig 2 #202 one of them), power in response to an external energy signal being received (Par 0050 "receive information from powered device 106 via a signal 118 that indicates power requirements of powered device 106"); 
switching a connection between the first energy harvester element (Fig 2 #202 first one) and a second energy harvester element (Fig 2 #202 second one) based on the generated power (Par 0049 "power source 102 is a rectenna array (e.g., rectenna array 200, FIG. 2) that has a plurality of antenna elements (e.g., antenna elements 202), depending on sensed characteristics of received power from the aperiodic rectenna, energy management device 112 may control DC combining circuit 114 to configure antenna elements in series and/or parallel for optimum operation"); 
forming a rectification with respect to at least one of the first energy harvester element and the second energy harvester element in response to the switching (Par 0057 "Selection of a suitable rectifier topology and rectification device, based upon frequency range and power levels received, is also important for efficient operation of these rectenna arrays."); 
rectifying, by a rectifier (Fig. 2 #206), the power generated by the first energy harvester element along the rectification path (Par 0006 "A rectenna is an antenna that includes a rectifier; the rectenna receives RF waves, rectifies the waves and produces direct current ("DC") power. The DC power produced by the rectenna is dependent on rectenna design, RF wave frequency, RF wave polarization and RF wave power level incident at the rectenna"). 
Even though Zane teaches maintaining the formed rectification, while the power generated by the first energy harvester element and the second energy harvester element and rectified by the rectifier is provided to a load (Par 0093 " the converter sequences through topologies to maintain optimal loading of the rectenna and high efficiency."), Zane is silent to a rectification path.  
Van Den Brink teaches a rectification path ( Par 0057 " In a receive mode, the wireless power transceiver circuitry 30 may be configured as a rectifier to produce a rectified output based on wireless power received in the secondary 22.") comprising one or more path switching elements (rectifier has path switching element 31-34 Fig 1. Par 0063 "the transceiver 21 and switches 31-34 are arranged in a topology similar to that of FIG. 1. The illustrated embodiment also includes self-drive circuitry, shown dispersed throughout the circuit for clarity, having capacitors 61-64 and bias resistors 65-68. The capacitors 61-64 may couple the gates 71-74 of the switches 31-34 to the opposite branch or leg of the wireless power transceiver circuitry 30 to create the appropriate gate charge on the switches 31-34 for turning them ON or OFF").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include a rectification path taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

  Regarding claim 20, Zane teaches wherein the forming of the rectification comprises additionally connecting the second energy harvester element to the first energy harvester element in series, in response to a current of the rectified power output from the rectifier being less than a threshold current (Par 0049 "to configure antenna elements in series and/or parallel for optimum operation. In particular, as power levels, frequencies and polarizations of incident RF waves change, energy management device 112 may reconfigure connectivity of the rectenna array to improve energy collecting/harvesting efficiency"; Par 0056 "rectennas 208 may be connected in series or parallel, or any suitable series/parallel combination"; Par 0057 "Selection of a suitable rectifier topology and rectification device, based upon frequency range and power levels received, is also important for efficient operation of these rectenna arrays").  
Even though Zane teaches forming of the rectification comprises additionally connecting the second energy harvester element to the first energy harvester element in series as noted above, Zane is silent to a rectification path.  
Van Den Brink teaches a rectification path ( Par 0057 " In a receive mode, the wireless power transceiver circuitry 30 may be configured as a rectifier to produce a rectified output based on wireless power received in the secondary 22.") comprising one or more path switching elements (rectifier has path switching element 31-34 Fig 1. Par 0063 "the transceiver 21 and switches 31-34 are arranged in a topology similar to that of FIG. 1. The illustrated embodiment also includes self-drive circuitry, shown dispersed throughout the circuit for clarity, having capacitors 61-64 and bias resistors 65-68. The capacitors 61-64 may couple the gates 71-74 of the switches 31-34 to the opposite branch or leg of the wireless power transceiver circuitry 30 to create the appropriate gate charge on the switches 31-34 for turning them ON or OFF").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include a rectification path taught by Van Den Brink for the purpose of controlling the switching of topologies to better attain full wave diode bridge for ratification. (Refer to Par 0064)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Van Den Brink US 20150244176 as applied to claim 1 above, and further in view of Mickle US 7084605.

Regarding claim 3, Even though Zane teaches wherein, in response to the first energy harvester element being connected in series between two or more second energy harvester elements by two or more connection switching elements (Par 0049 "to configure antenna elements in series and/or parallel for optimum operation."; and Par 0059 "e.g., MOSFETs, BJT, IGBT, relays, etc."), dynamically switching the rectification path (par 0016 "steps for designing a rectenna, including instructions for: interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry" and Par 0057 "Selection of a suitable rectifier topology and rectification device"), Zane does not teach the path switching element excludes the first rectifier from the rectification path.  
Mickle teaches to exclude the first rectifier from the rectification path (Fig 5 #26A; Col 7 Lines 45-50 "it is believed that the use of RF combiner(s) could provide a means to increase the energy harvesting capability of the energy harvesting circuit using multiple antennae (broadband or tuned) without the need for rectifying circuits for each discreet antenna").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include the path switching element excludes the first rectifier from the rectification path taught by Mickle for the purpose of increasing energy harvesting when there is not a need for rectification. (Refer to Col 7 Lines 35-38)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Van Den Brink US 20150244176 as applied to claim 1 above, and further in view of LIU CN205990452.

Regarding claim 4, Even though Zane teaches wherein in response to the first energy harvester element being disconnected from the second energy harvester element, the path switching element forms a rectification path with respect to the second energy harvester element (Par 0063 "two rectenna elements may comprise a single antenna integrated with first and second rectifiers where each rectifier is configured for a different polarization"; Par 0053 "additional rectifiers may connect in parallel or series to rectifiers 206"), Zane is silent to  the path switching element forms a parallel rectification path.  
LIU teaches polarization path forms a parallel rectification path (?Fig 1 #1 in parallel with #2; Pg. 2 Lines 21-24 "the rectifier 1, the polarization rectifier 2 through circuit parallel connected with the rectifier 1 and polarization rectifier").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include the path switching element forms a parallel rectification path taught by LIU for the purpose of preventing reverse current to extend service life. (Refer to Pg. 1. Lines 18-20)

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Van Den Brink US 20150244176 as applied to claim 1 above, and further in view of YOSHIDA US 20210167628.

Regarding claim 5, Even though Zane teaches wherein the connection switching element is configured to: connect the first energy harvester element in series with the second energy harvester element in response to a signal (Par 0050 "Energy management device 112 may also receive information from powered device 106 via a signal 118 that indicates power requirements of powered device 106"; Par 0049 "to configure antenna elements in series and/or parallel for optimum operation."),  Zane does not teach wherein the connection switching element is configured to connect the first energy harvester element in series with the second energy harvester element in response to a connection signal, and disconnect the first energy harvester element from the second energy harvester element in response to a disconnection signal.
YOSHIDA teaches wherein the connection switching element is configured to: 
	connect the first energy harvester element in series with the second energy harvester element in response to a connection signal, and disconnect the first energy harvester element from the second energy harvester element in response to a disconnection signal. (Par 0014 "a switching part that can switch between electrical connection and electrical disconnection")
  It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include connections with a connection and disconnection signal taught by YOSHIDA for the purpose of reduction of electricity generation efficiency is suppressed by attaching and detaching the energy harvesting module as appropriate in order to arrange the energy harvesting module at a position where electricity generation efficiency is good. (Refer to Par 0007)

Claim 13 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Van Den Brink US 20150244176 as applied to claim 1 above, and further in view of ZAHN CN 101331503.
  
Regarding claim 13, Zane does not teach wherein the first energy harvester element and the second energy harvester element are formed of a material that vibrates in response to the receiving of the external energy signal, and 
the first energy harvester element and the second energy harvester element have a same resonant frequency.  
ZAHN teaches wherein the first energy harvester element and the second energy harvester element are formed of a material that vibrates in response to the receiving of the external energy signal (Par 0026 " power controller and DC combination circuit device collecting radio frequency (RF) power, comprising the following steps: receiving an RF wave at each position of at least two rectifying antenna element; determining a plurality of series of at least two rectifying antenna vibrator/parallel electrical configuration in which one will result in the desired overall power output from at least two rectifying antenna element"), and 
the first energy harvester element and the second energy harvester element have a same resonant frequency (Par 0054 "the size and layout of each antenna element, each rectifier and connectivity of the same, and substrate characteristics determined by the rectenna array 200 receiving the radio frequency of the frequency range and polarization").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include same frequency and material that vibrates  taught by ZAHN for the purpose of monitoring incident radiation power levels in vibrator polarization. (Refer to Par 0081)

Regarding claim 17, Zane does not teach wherein the external energy signal is a signal propagated while vibrating through a medium, and the first energy harvester element is configured to generate the power based on vibration induced in response to the receiving of the external energy signal.  
ZAHN teaches wherein the external energy signal is a signal propagated while vibrating through a medium, and the first energy harvester element is configured to generate the power based on vibration induced in response to the receiving of the external energy signal (Par 0016 "selecting rectenna element size; selecting element polarization based on RF environment; selecting rectenna material based on the propagation medium and frequency range based on desired power levels").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include signal is a signal propagated while vibrating through a medium taught by ZAHN for the purpose of monitoring incident radiation power levels in vibrator polarization. (Refer to Par 0081)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21, 26-32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zane US 20090200985.

Regarding claim 21, Zane teaches:
A power providing device (Fig 1 #100), comprising: 
a battery (Fig. 1 #108 energy storage); 
a plurality of piezoelectric elements connected to the battery (Par 0046 "Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device." Fig 1 # 102 connected to #108), 
the plurality of piezoelectric elements configured to generate power (Par 0048 "Energy management device 112 instructs energy coupling device 110 to convert energy received from power source 102 into a form suitable for storage by energy storage device 108.") in response to a wireless signal being received (Par 0050 "Energy management device 112 may also receive information from powered device 106 via a signal 118 that indicates power requirements of powered device 106."), and 
provide the generated power to the battery (Par 0048 "Energy management device 112 instructs energy coupling device 110 to convert energy received from power source 102 into a form suitable for storage by energy storage device 108."); and   
a switching element configured to switch between a series connection mode and a parallel connection mode of the plurality of piezoelectric elements (Par 0049 "power source 102 is a rectenna array (e.g., rectenna array 200, FIG. 2) that has a plurality of antenna elements (e.g., antenna elements 202), depending on sensed characteristics of received power from the aperiodic rectenna, energy management device 112 may control DC combining circuit 114 to configure antenna elements in series and/or parallel for optimum operation.").  

  Regarding claim 26, Zane teaches:
a rectifier connected to each of the plurality of piezoelectric elements (power source can be piezoelectric elements vs antenna elements which are each connected to a rectifier. Par 0046 "Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device."; and Par 0052 " Each antenna element 202 has a rectifier 206, thereby forming a rectenna 208.").  

Regarding claim 27, Zane teaches:
wherein the series connection mode or the parallel connection mode of the plurality of piezoelectric elements is determined based on a current value output from the rectifier (Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations").  

  Regarding claim 28, Zane teaches:
wherein the power providing device is configured to increase a number of piezoelectric elements connected in series, among the plurality of piezoelectric elements, with the switching element, in response to the current value output from the rectifier being less than a threshold current (Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations").  

  Regarding claim 29, Zane teaches:
wherein the switching element is configured as a non-volatile memory switch to maintain one of the series connection mode and the parallel connection mode of the plurality of piezoelectric elements based on a pre-stored switching state (Par 0016 "steps for designing a rectenna, including instructions for: interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry" and Par 0057 "Selection of a suitable rectifier topology and rectification device".  

  Regarding claim 30, Zane teaches:
wherein the power providing device is configured to maintain a connection state of the plurality of piezoelectric elements while power rectified by a rectifier is provided to the battery (Par 0071 "Prior art DC-to-DC converters typically implement inverse resistive loading: as input power decreases, resistance presented to the input power source is reduced, thereby further loading the input source. Controlled impedance power controller 104, on the other hand, maintains resistance presented to the input source at a substantially constant level").  

Regarding claim 31, Zane teaches:
A power providing system comprising: 
a transmitter configured to transmit an external energy signal (Par 0005 " Energy may be collected/harvested from radio frequency ("RF") waves for use in remote sensors and transmitting devices. One example of this functionality is an RF identification ("RFID") tag that derives power from an RF wave (e.g., from a transmitting device operating to read the RFID tag) and uses that power to transmit an identification signal."); 
a bio-implant device configured to receive the transmitted external energy signal, and 
generate power based on the received external energy signal (Par 0003 "a battery powered sensing and transmitting device may be surgically implanted within living tissue to sense and transmit characteristics of the body in which it is implanted."), 
wherein the bio-implant device comprises 
	a plurality of energy harvester elements (Fig 2 #202) connected in one of a series mode and a parallel mode (Par 0049 "to configure antenna elements in series and/or parallel"); a rectifier (Fig 2 #206 "a rectifier 206"); and 
	a connection switching element configured to change arrays of the plurality of energy harvester elements (Par 0059 " DC combining circuit 114 for example contains switching components (e.g., MOSFETs, BJT, IGBT, relays, etc.) that allow dynamic configuration of connectivity to power source 102") in response to a current output from the rectifier being less than a threshold current (Par 0049 "for optimum operation. In particular, as power levels, frequencies and polarizations of incident RF waves change, energy management device 112 may reconfigure connectivity of the rectenna array to improve energy collecting/harvesting efficiency."; and current levels from simulations of direct currents noted as current thresholds. Par 0013 "sensing characteristics of the variable low power DC power; selecting, based upon the sensed characteristics"; and Par 0016 "interactively using power management design software to select optimum rectenna configuration for overall combined rectenna and power management efficiency; optimizing rectifier circuitry based upon application; solving rectifier circuit topology based upon optimized rectifier circuitry; solving antenna topology based upon optimized rectifier circuitry, polarization, incident radiation power level and frequency using full-wave electromagnetic simulations".  

Regarding claim 32, Zane teaches:
wherein the bio-implant device is configured to monitor currents output from the rectifier for the respective changes in the arrays of energy harvester elements, and determine a connection state in which a highest current is output, among the respective arrays (Par 0062 "power controller 104 may include one or more sensors and/or sense circuits configured to monitor characteristics of input power and/or other parameters. Thus, in an exemplary embodiment, the system is configured to sense the following parameter(s)"; Par 0072 "Selection of circuitry for power controller 104 depends on the desired application. Where high efficiency of energy collecting/harvesting is required, additional circuitry may be included to sense").  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of MELODIA US 20180027077.

Regarding claim 22, Zane does not teach wherein the wireless signal is an ultrasonic signal.  
 MELODIA teaches wherein the wireless signal is an ultrasonic signal (Par 0138 "the IoMT-patch device can embed two arrays of miniaturized ultrasonic transducers that offer high integration, as well as focusing and beamforming capabilities that enhance the ultrasonic propagation").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include an ultrasonic signal taught by MELODIA for the purpose of having ultrasonic wireless energy transfer functionalities that help prolonging the device battery life.. (Refer to Par 0138 ) 

  Regarding claim 23, Zane teaches:
wherein the plurality of piezoelectric elements include four or more piezoelectric elements (showing 8 piezoelectric sensors. Fig 10 #1010; Par 0046 " Power source 102 may represent one or more of: a rectenna, a photovoltaic cell, a piezoelectric device or other power collecting device."; Par 0082 "a piezoelectric sensor array 1010").  

  Regarding claim 24, Zane does not teach wherein a size of each of the plurality of piezoelectric elements is less than or equal to 5 mm.  
MELODIA teaches wherein a size of each of the plurality of piezoelectric elements is less than or equal to 5 mm (the size of the its thickness. Par 0080 "The piezoelectric element is around 9.5 mm in diameter, and has a thickness of about 3 mm").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include piezoelectric elements is less than or equal to 5 mm taught by MELODIA for the purpose of having small components in a device for implantable devices. (Refer to Par 00744)

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Zane US 20090200985 in view of Leabman US 20180226840.
 
 Regarding claim 25, Even though Zane teaches the series connection mode or the parallel connection mode of the plurality of piezoelectric elements is determined (power source 102 of energy harvest can be piezo electric and wherein array can have parallel or series connections' see Par 0046 and 0049), Zane does not teach them to be determined based on a state of charge of the battery.  
Leabman teaches that elements is determined based on a state of charge of the battery (Par 0054 "Each antenna element can be connected to one or more rectifiers, or a subset of the antenna elements can be connected to one of a set of rectifiers, among other such options that can also be selected based upon factors such as cost, space, and capacity, among others. For example, if 20 Watts are needed and each antenna can handle 1 Watt, then 20 antenna elements might be used. Further, if each rectifier diode can handle ¼ Watt, then four rectifiers are needed in parallel for each antenna").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Zane to include determination based on a state of charge of the battery taught by Leabman for the purpose of handling different amounts of power. (Refer to Par 0054)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ESAKA US 20080298100, Matsui US 20120314465, CHO US 20160056660, Nirantare US 20170054302, Terry US 20180062416, Ren US 20200321809.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859